UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2008 Date of reporting period: July 31, 2007 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 7/31/07 (Unaudited) COMMON STOCKS (98.2%)(a) Shares Value Advertising and Marketing Services (0.1%) Greenfield Online, Inc. (NON) 53,400 $867,216 Nu Skin Enterprises, Inc. Class A (S) 15,047 233,529 Aerospace and Defense (0.5%) Alliant Techsystems, Inc. (NON) 3,900 386,529 Teledyne Technologies, Inc. (NON) 5,300 235,161 United Industrial Corp. (S) 70,186 4,432,948 Airlines (1.2%) Alaska Air Group, Inc. (NON) 71,749 1,673,904 Continental Airlines, Inc. Class B (NON) (S) 86,660 2,730,657 ExpressJet Holdings, Inc. (NON) (S) 1,019,128 5,330,039 Midwest Express Holdings, Inc. (NON) 229,200 3,195,048 Automotive (1.1%) Group 1 Automotive, Inc. 9,200 345,184 Lear Corp. (NON) 2,606 87,509 Tenneco Automotive, Inc. (NON) 315,518 11,137,785 Banking (2.7%) Anchor BanCorp Wisconsin, Inc. 26,827 599,583 Bank of Hawaii Corp. 7,164 344,015 BankUnited Financial Corp. Class A (S) 39,900 671,916 Center Financial Corp. 10,450 155,287 City Bank 61,202 1,492,105 City Holding Co. 26,003 854,199 Community Bancorp (NON) 14,800 346,468 Corus Bankshares, Inc. (S) (SEG) 677,300 11,012,898 Cullen/Frost Bankers, Inc. 3,506 174,143 First Citizens BancShares, Inc. Class A 925 166,204 First Regional Bancorp (NON) 4,980 107,120 FirstFed Financial Corp. (NON) (S) 240,999 10,893,155 Frontier Financial Corp. 2,179 46,674 Great Southern Bancorp, Inc. 4,472 112,471 International Bancshares Corp. 10,827 238,519 ITLA Capital Corp. 1,590 67,575 Lakeland Financial Corp. 4,200 95,298 PFF Bancorp, Inc. 1,361 22,756 Provident Financial Holdings, Inc. 9,098 175,227 Republic Bancorp, Inc. Class A 9,350 144,364 Southwest Bancorp, Inc. 18,096 357,396 SVB Financial Group (NON) 6,861 361,437 Wilmington Trust Corp. 9,024 351,395 Basic Materials (0.1%) Ameron International Corp. 2,000 195,660 Chaparral Steel Co. 3,200 268,928 Foamex International, Inc. (NON) (S) 55,548 527,706 Biotechnology (1.0%) Albany Molecular Research, Inc. (NON) 126,141 1,855,534 Applera Corp.- Applied Biosystems Group 94,162 2,939,738 Enzon Pharmaceuticals, Inc. (NON) (S) 88,297 635,738 Immunomedics, Inc. (NON) (S) 206,300 594,144 Quidel Corp. (NON) 190,610 2,836,277 Savient Pharmaceuticals, Inc. (NON) 177,900 2,106,336 Broadcasting (0.2%) Sinclair Broadcast Group, Inc. Class A 151,700 Building Materials (%) Genlyte Group, Inc. (The) (NON) 1,470 102,268 Lennox International, Inc. 7,300 279,590 Chemicals (2.1%) Arch Chemicals, Inc. 17,651 624,492 Celanese Corp. (Ser. A) 7,900 296,250 FMC Corp. 53,393 4,758,918 Georgia Gulf Corp. (S) 667,314 10,803,814 Hercules, Inc. 13,380 277,769 Huntsman Corp. 7,480 190,441 Lubrizol Corp. (The) 5,400 338,364 NewMarket Corp. 77,239 3,586,207 Olin Corp. 14,603 304,765 PolyOne Corp. (NON) 66,900 503,088 Spartech Corp. 10,260 226,233 Valspar Corp. 10,840 299,076 Westlake Chemical Corp. 7,280 181,854 Coal (%) Foundation Coal Holdings, Inc. 5,200 Commercial and Consumer Services (2.7%) ABM Industries, Inc. 6,800 171,088 Chemed Corp. 115,427 7,304,221 Consolidated Graphics, Inc. (NON) 50,522 3,329,905 CPI Corp. 46,214 2,714,610 ICT Group, Inc. (NON) 29,800 470,542 infoUSA, Inc. 9,660 99,015 Jackson Hewitt Tax Service, Inc. 162,812 4,428,486 Landauer, Inc. 21,200 1,009,120 MoneyGram International, Inc. 13,464 344,544 Spherion Corp. (NON) 53,200 469,756 Tech Data Corp. (NON) 211,700 7,932,399 URS Corp. (NON) 8,440 415,754 Viad Corp. 5,080 182,626 Communications Equipment (0.1%) F5 Networks, Inc. (NON) 2,314 200,601 Zhone Technologies, Inc. (NON) (S) 224,480 269,376 Computers (4.6%) ANSYS, Inc. (NON) 15,774 410,755 Blackbaud, Inc. 17,637 369,319 Brocade Communications Systems, Inc. (NON) (S) 2,286,728 16,098,565 Catapult Communications Corp. (NON) 33,710 287,209 Checkpoint Systems, Inc. (NON) 13,700 316,059 Cognos, Inc. (Canada) (NON) 36,500 1,464,380 Emulex Corp. (NON) 872,298 17,271,500 Logitech International SA (Switzerland) (NON) 6,218 167,305 Magma Design Automation, Inc. (NON) 90,957 1,347,073 Micros Systems, Inc. (NON) (S) 87,041 4,637,544 MTS Systems Corp. 16,700 697,225 Red Hat, Inc. (NON) 8,927 185,860 SPSS, Inc. (NON) 46,844 1,922,478 Trident Microsystems, Inc. (NON) 186,610 2,838,338 Conglomerates (0.1%) AMETEK, Inc. 11,820 461,216 SPX Corp. 1,330 124,847 Construction (0.5%) Builders FirstSource, Inc. (NON) 18,462 270,653 Chicago Bridge & Iron Co., NV (Netherlands) 115,768 4,700,181 Eagle Materials, Inc. 3,820 167,049 Consumer (0.4%) CSS Industries, Inc. 27,358 983,247 Helen of Troy, Ltd. (Bermuda) (NON) 82,500 1,832,325 Hooker Furniture Corp. (S) 50,244 1,017,441 Tupperware Brands Corp. 5,140 133,691 Consumer Finance (0.8%) AmeriCredit Corp. (NON) (S) 81,900 1,665,846 Asta Funding, Inc. (S) 53,995 1,948,140 Encore Capital Group, Inc. (NON) 4,500 46,485 IndyMac Bancorp, Inc. (S) 150,600 3,313,200 World Acceptance Corp. (NON) 51,189 1,647,774 Consumer Goods (1.5%) American Greetings Corp. Class A 6,530 161,487 Blyth Industries, Inc. 194,587 4,343,182 Chattem, Inc. (NON) (S) 193,000 10,838,880 Scotts Miracle-Gro Co. (The) Class A (S) 4,600 188,554 Consumer Services (1.3%) Labor Ready, Inc. (NON) 578,578 13,631,298 Visual Sciences, Inc. (NON) (S) 17,400 295,974 Distribution (%) Huttig Building Products, Inc. (NON) 40,044 Electric Utilities (0.7%) Alliant Energy Corp. 2,967 109,631 Black Hills Corp. 12,680 472,964 CenterPoint Energy, Inc. 3,110 51,253 OGE Energy Corp. 6,720 222,768 Puget Energy, Inc. 12,000 277,800 UniSource Energy Corp. 190,696 5,802,879 Westar Energy, Inc. 23,390 538,438 Electrical Equipment (0.2%) GrafTech International, Ltd. (NON) 50,190 777,443 Insteel Industries, Inc. (S) 51,800 1,003,366 Rofin-Sinar Technologies, Inc. (NON) 5,260 342,268 Electronics (2.1%) Ansoft Corp. (NON) 56,098 1,418,718 ASE Test, Ltd. (Taiwan) (NON) 152,000 2,048,960 DSP Group, Inc. (NON) 6,570 117,077 General Cable Corp. (NON) 10,860 863,370 Greatbatch, Inc. (NON) 62,607 1,942,695 LSI Logic Corp. (NON) 133,000 957,600 Methode Electronics, Inc. Class A 107,269 1,734,540 Nam Tai Electronics, Inc. (Hong Kong) 149,600 1,928,344 Omnivision Technologies, Inc. (NON) (S) 54,122 929,275 QLogic Corp. (NON) 13,169 175,016 Stoneridge, Inc. (NON) 51,403 652,818 Synopsys, Inc. (NON) 199,463 4,878,865 TriQuint Semiconductor, Inc. (NON) 325,487 1,438,653 TTM Technologies, Inc. (NON) 99,727 1,300,440 Varian, Inc. (NON) 5,310 319,343 Zoran Corp. (NON) 91,800 1,730,430 Energy (3.4%) Cal Dive International, Inc. (NON) 15,900 241,998 Grey Wolf, Inc. (NON) 777,600 5,762,016 Hercules Offshore, Inc. (NON) 5,980 179,520 Markwest Hydrocarbon, Inc. 5,600 303,800 NATCO Group, Inc. (NON) 53,143 2,459,989 Parker Drilling Co. (NON) (S) 1,066,905 10,050,245 Tidewater, Inc. (S) 125,070 8,557,289 Trico Marine Services, Inc. (NON) (S) 214,800 7,614,660 Energy (Other) (%) Verenium Corp. (NON) (S) 80,394 Entertainment (%) Audiovox Corp. Class A (NON) 300 Financial (1.0%) Advanta Corp. Class B 14,355 368,349 Asset Acceptance Capital Corp. 36,962 513,033 Radian Group, Inc. 296,568 9,997,307 Food (0.3%) M&F Worldwide Corp. (NON) 45,200 2,636,968 Overhill Farms, Inc. (NON) 23,200 134,560 Village Super Market, Inc. Class A 3,196 148,806 Forest Products and Packaging (0.6%) Albany International Corp. 18,617 697,765 Buckeye Technologies, Inc. (NON) 72,107 1,105,400 Graphic Packaging Corp. (NON) 59,551 264,406 Neenah Paper, Inc. 9,400 364,062 Packaging Corp. of America 5,250 133,980 Sonoco Products Co. 4,380 160,615 Universal Forest Products, Inc. 102,198 4,042,953 Gaming & Lottery (%) Dover Downs Gaming & Entertainment, Inc. 15,072 Health Care Services (1.5%) American Dental Partners, Inc. (NON) 52,098 1,337,356 AMICAS, Inc. (NON) 96,342 341,051 AMN Healthcare Services, Inc. (NON) 6,455 138,589 Lincare Holdings, Inc. (NON) 326,910 11,667,418 Molina Healthcare, Inc. (NON) 1,960 61,524 Odyssey Healthcare, Inc. (NON) 59,398 642,092 Pediatrix Medical Group, Inc. (NON) 6,290 339,408 Transcend Services, Inc. (NON) 29,100 558,720 WellCare Health Plans, Inc. (NON) 1,530 154,928 Homebuilding (1.0%) NVR, Inc. (NON) 17,187 9,942,336 Winnebago Industries, Inc. 4,100 110,618 Household Furniture and Appliances (1.6%) American Woodmark Corp. (S) 93,800 2,818,690 Conn's, Inc. (NON) (S) 4,985 126,469 Kimball International, Inc. Class B 51,386 671,615 Select Comfort Corp. (NON) (S) 740,828 11,808,798 Stanley Furniture Co., Inc. 31,940 533,717 Tempur-Pedic International, Inc. (S) 12,942 403,143 Insurance (9.3%) American Financial Group, Inc. 36,625 1,028,796 American Physicians Capital, Inc. 78,019 2,958,480 Amerisafe, Inc. (NON) 68,300 1,146,074 Aspen Insurance Holdings, Ltd. (Bermuda) 22,705 555,137 CNA Surety Corp. (NON) 120,639 2,038,799 Commerce Group, Inc. (S) 142,550 4,095,462 Delphi Financial Group Class A 98,250 3,946,703 EMC Insurance Group, Inc. 35,500 874,365 Employers Holdings, Inc. 1,180 21,688 Endurance Specialty Holdings, Ltd. (Bermuda) 58,969 2,205,441 FBL Financial Group, Inc. Class A 5,400 190,026 FPIC Insurance Group, Inc. (NON) 25,800 897,324 Hanover Insurance Group, Inc. (The) 29,295 1,285,758 Harleysville Group, Inc. (S) 72,522 2,031,341 HCC Insurance Holdings, Inc. 618,526 18,110,441 Hilb, Rogal & Hamilton Co. (S) 54,299 2,351,147 Horace Mann Educators Corp. 25,109 447,693 Infinity Property & Casualty Corp. 43,498 1,915,652 IPC Holdings, Ltd. (Bermuda) 4,550 112,886 Mercury General Corp. 897 46,447 Midland Co. (The) 35,343 1,679,499 National Interstate Corp. 24,239 618,095 Odyssey Re Holdings Corp. 46,900 1,650,880 Ohio Casualty Corp. 4,848 210,452 Phoenix Companies, Inc. (The) 17,400 239,946 Platinum Underwriters Holdings, Ltd. (Bermuda) 1,440 47,808 Presidential Life Corp. 4,400 71,764 Procentury Corp. 43,300 605,334 RenaissanceRe Holdings, Ltd. (Bermuda) 108,786 6,255,195 Safety Insurance Group, Inc. 87,544 2,915,215 SeaBright Insurance Holdings, Inc. (NON) 86,700 1,571,871 Selective Insurance Group (S) 161,372 3,311,353 Stancorp Financial Group 89,374 4,197,003 State Auto Financial Corp. 2,625 67,883 Triad Guaranty, Inc. (NON) (S) 179,252 4,941,978 W.R. Berkley Corp. 545,674 16,053,729 Zenith National Insurance Corp. 175,352 7,077,207 Investment Banking/Brokerage (0.2%) A.G. Edwards, Inc. 3,186 257,620 Affiliated Managers Group (NON) 4,634 523,642 Eaton Vance Corp. 4,162 174,221 FBR Capital Markets Corp. (NON) (S) 12,940 187,630 Federated Investors, Inc. 11,429 411,558 Jefferies Group, Inc. 14,410 378,551 Waddell & Reed Financial, Inc. Class A 5,539 139,638 Leisure (0.1%) K2, Inc. (NON) 11,700 170,937 Polaris Industries, Inc. 633 31,245 Steinway Musical Instruments, Inc. 9,144 306,050 Thor Industries, Inc. 5,500 225,610 Machinery (2.5%) Applied Industrial Technologies, Inc. (S) 65,943 1,872,122 Cascade Corp. 103,214 6,996,877 Gardner Denver, Inc. (NON) 81,330 3,382,515 Manitowoc Co., Inc. (The) 113,100 8,784,477 NACCO Industries, Inc. Class A 11,700 1,538,784 Regal-Beloit Corp. 38,400 1,947,648 Terex Corp. (NON) 3,026 260,993 Wabtec Corp. 39,900 1,629,516 Manufacturing (1.1%) Acuity Brands, Inc. 2,050 121,155 Knoll, Inc. 7,200 142,632 Lydall, Inc. (NON) 30,826 356,040 Myers Industries, Inc. 9,600 205,344 Teleflex, Inc. 131,910 10,081,881 Thomas & Betts Corp. (NON) 8,140 503,052 Medical Technology (2.6%) Bausch & Lomb, Inc. 28,200 1,802,826 Edwards Lifesciences Corp. (NON) (S) 79,944 3,674,226 Immucor, Inc. (NON) 276,851 8,626,677 LCA-Vision, Inc. 10,270 364,688 Mentor Corp. 314,132 12,361,094 PerkinElmer, Inc. 3,860 107,424 Steris Corp. 1,424 38,946 Metal Fabricators (0.1%) USEC, Inc. (NON) (S) 82,689 Metals (4.7%) AK Steel Holding Corp. (NON) 55,674 2,225,290 Cleveland-Cliffs, Inc. (S) 240,758 16,677,307 North American Galvanizing & Coatings, Inc. (NON) 261,700 1,967,984 Quanex Corp. (S) 266,688 12,016,961 Shiloh Industries, Inc. 6,400 76,416 Steel Dynamics, Inc. 402,094 16,859,801 Natural Gas Utilities (0.1%) Atmos Energy Corp. 19,877 557,947 Energen Corp. 6,416 339,471 MDU Resources Group, Inc. 6,807 185,559 Office Equipment & Supplies (0.3%) Ennis Inc. 35,216 710,659 Herman Miller, Inc. 5,930 181,043 Steelcase, Inc. 140,757 2,450,579 Oil & Gas (1.3%) Alon USA Energy, Inc. 5,600 199,752 Callon Petroleum Co. (NON) 66,285 928,653 Calumet Specialty Products Partners, LP 20,900 1,093,279 Cimarex Energy Co. 6,420 242,997 Comstock Resources, Inc. (NON) 7,335 197,018 Encore Acquisition Co. (NON) 5,000 129,350 Headwaters, Inc. (NON) 8,330 134,363 Meridian Resource Corp. (NON) 100,220 269,592 Plains Exploration & Production Co. (NON) 6,386 275,939 St. Mary Land & Exploration Co. 181,706 6,048,993 Swift Energy Co. (NON) 4,655 198,955 Tesoro Corp. (S) 74,876 3,728,825 Unit Corp. (NON) 4,600 253,276 Pharmaceuticals (5.5%) Alpharma, Inc. Class A (S) 374,905 9,293,895 Biovail Corp. (Canada) 158,558 3,026,872 Bradley Pharmaceuticals, Inc. (NON) (S) 216,612 3,474,456 Endo Pharmaceuticals Holdings, Inc. (NON) 96,236 3,272,986 King Pharmaceuticals, Inc. (NON) 852,166 14,495,344 Mylan Laboratories, Inc. 12,191 195,422 Sciele Pharma, Inc. (NON) (S) 151,640 3,516,532 Watson Pharmaceuticals, Inc. (NON) 688,504 20,944,292 Publishing (0.1%) Journal Register Co. 77,507 247,247 Lee Enterprises, Inc. 12,100 213,081 Railroads (0.1%) GATX Corp. 15,532 Real Estate (7.1%) Anthracite Capital, Inc. (R) 304,141 2,858,925 Apartment Investment & Management Co. Class A (R) 1,600 67,600 Ashford Hospitality Trust, Inc. (R) 298,700 3,052,714 CB Richard Ellis Group, Inc. Class A (NON) 8,321 290,569 CBL & Associates Properties (R) 274,296 8,747,299 Colonial Properties Trust (R) 4,885 168,972 DiamondRock Hospitality Co. (R) 251,587 4,236,725 Douglas Emmett, Inc. (R) 3,632 83,754 Entertainment Properties Trust (R) 17,829 794,282 Equity Inns, Inc. (R) (S) 553,099 12,367,294 Essex Property Trust, Inc. (R) 1,010 108,656 FelCor Lodging Trust, Inc. (R) (S) 133,726 2,936,623 First Industrial Realty Trust (R) 21,816 844,497 Gramercy Capital Corp. (R) 109,540 2,649,773 Hospitality Properties Trust (R) (S) 269,888 10,352,904 Jones Lang LaSalle, Inc. 3,140 344,709 Kite Realty Group Trust (R) 11,265 179,789 LaSalle Hotel Properties (R) 9,857 394,576 Lexington Corporate Properties Trust (R) 16,197 305,637 LTC Properties, Inc. (R) 104,036 2,088,003 Macerich Co. (The) (R) 545 39,867 Medical Properties Trust, Inc. (R) (S) 56,550 633,360 Mid-America Apartment Communities, Inc. (R) 4,380 197,669 National Health Investors, Inc. (R) 155,180 4,903,688 National Retail Properties, Inc. (R) 95,944 2,078,147 Nationwide Health Properties, Inc. (R) (S) 96,102 2,290,111 NorthStar Realty Finance Corp. (R) 546,825 5,517,464 Omega Healthcare Investors, Inc. (R) 277,395 3,586,717 RAIT Investment Trust (R) (S) 95,428 988,634 Resource Capital Corp. (R) 410 3,883 Saul Centers, Inc. (R) 8,463 367,040 SL Green Realty Corp. (R) (S) 2,482 301,364 Tanger Factory Outlet Centers (R) (S) 8,703 290,941 Taubman Centers, Inc. (R) 5,573 268,006 Ventas, Inc. (R) 5,879 191,773 Regional Bells (0.1%) Cincinnati Bell, Inc. (NON) 204,500 Restaurants (0.6%) Brinker International, Inc. 7,700 207,438 Denny's Corp. (NON) 111,042 444,168 Domino's Pizza, Inc. 276,006 5,285,515 Luby's, Inc. (NON) 68,704 688,414 Retail (10.8%) Aeropostale, Inc. (NON) 440,423 16,771,308 American Eagle Outfitters, Inc. 11,309 274,356 AnnTaylor Stores Corp. (NON) (S) 411,800 12,938,756 Big 5 Sporting Goods Corp. 12,000 256,440 Books-A-Million, Inc. 193,300 3,048,341 Brown Shoe Co., Inc. 82,692 1,731,570 Buckle, Inc. (The) 74,358 2,598,812 Cato Corp. (The) Class A 341,701 7,066,377 CSK Auto Corp. (NON) 147,255 2,008,558 Dollar Tree Stores, Inc. (NON) 474,564 18,156,819 Ingles Markets, Inc. Class A 20,023 586,474 Movie Gallery, Inc. (NON) (S) 608,500 340,699 Nash Finch Co. (S) 50,420 2,030,413 NBTY, Inc. (NON) 10,866 473,106 PC Mall, Inc. (NON) 96,600 1,286,712 Perry Ellis International, Inc. (NON) 45,373 1,361,644 Rent-A-Center, Inc. (NON) (S) 333,042 6,464,345 Systemax, Inc. (S) 130,295 2,716,651 Toro Co. (The) (S) 209,612 11,784,387 USANA Health Sciences, Inc. (NON) (S) 138,874 5,604,955 Wilsons The Leather Experts, Inc. (NON) 13,525 27,997 Wolverine World Wide, Inc. (S) 602,712 16,309,387 Schools (1.4%) Career Education Corp. (NON) 473,700 14,059,416 ITT Educational Services, Inc. (NON) 1,030 108,830 Semiconductor (0.3%) Advanced Energy Industries, Inc. (NON) 79,975 1,416,357 Asyst Technologies, Inc. (NON) 89,559 598,254 Brooks Automation, Inc. (NON) 11,400 200,298 ChipMOS TECHNOLOGIES (Bermuda), Ltd. (Bermuda) (NON) (S) 18,829 131,238 Credence Systems Corp. (NON) 52,848 187,610 Micrel, Inc. 9,350 96,773 Novellus Systems, Inc. (NON) 6,442 183,726 Photronics, Inc. (NON) 36,100 506,122 Shipping (2.6%) Accuride Corp. (NON) 314,147 4,432,614 Arkansas Best Corp. 68,570 2,470,577 Con-way, Inc. 5,020 247,938 General Maritime Corp. (S) 5,280 137,280 Overseas Shipholding Group (S) 262,492 20,366,754 Wabash National Corp. 6,523 82,907 Software (1.9%) Citrix Systems, Inc. (NON) 11,062 400,113 Epicor Software Corp. (NON) 99,640 1,301,298 McAfee, Inc. (NON) 2,300 82,478 MicroStrategy, Inc. (NON) (S) 191,067 13,968,908 SYNNEX Corp. (NON) 12,652 257,089 Websense, Inc. (NON) 222,702 4,445,132 Staffing (0.3%) Heidrick & Struggles International, Inc. (NON) 54,689 Technology (0.2%) Amkor Technologies, Inc. (NON) 171,400 2,118,504 CACI International, Inc. Class A (NON) 3,540 157,318 Technology Services (3.0%) Acxiom Corp. 404,000 10,164,640 Checkfree Corp. (NON) (S) 9,190 338,560 COMSYS IT Partners, Inc. (NON) 170,989 3,105,160 Factset Research Systems, Inc. 5,645 372,514 Fair Isaac Corp. 6,079 238,662 Global Payments, Inc. 8,869 331,701 Harris Interactive, Inc. (NON) 147,600 661,248 SonicWall, Inc. (NON) 161,406 1,426,829 United Online, Inc. (S) 1,025,782 14,484,042 Telecommunications (3.4%) ADTRAN, Inc. 148,010 3,861,581 CenturyTel, Inc. 369,900 16,967,313 Citizens Communications Co. 1,069 15,426 j2 Global Communications, Inc. (NON) 249,353 8,138,882 NeuStar, Inc. Class A (NON) 6,880 198,419 Premiere Global Services, Inc. (NON) 26,009 302,745 Syniverse Holdings, Inc. (NON) 14,860 199,867 Tessco Technologies, Inc. (NON) 20,800 416,000 USA Mobility, Inc. (NON) 171,200 4,086,544 UTStarcom, Inc. (NON) (S) 501,764 1,615,680 Textiles (0.7%) Jones Apparel Group, Inc. 42,175 1,052,688 Kellwood Co. 153,625 3,938,945 Maidenform Brands, Inc. (NON) 110,500 1,986,790 Tobacco (0.4%) Alliance One International, Inc. (NON) 166,933 1,443,970 Universal Corp. 43,533 2,403,457 Toys (1.8%) Hasbro, Inc. (S) 661,182 18,526,318 RC2 Corp. (NON) 3,100 109,771 Transportation (%) Hornbeck Offshore Services, Inc. (NON) 10,000 Transportation Services (0.3%) HUB Group, Inc. Class A (NON) (S) 88,754 3,019,411 Pacer International, Inc. 16,898 371,925 Trucks & Parts (1.9%) Autoliv, Inc. (Sweden) 337,150 18,856,800 Noble International, Ltd. 41,195 773,230 Standard Motor Products, Inc. 60,938 758,678 Total common stocks (cost $943,064,121) SHORT-TERM INVESTMENTS (19.7%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 5.29% to 5.53% and due dates ranging from August 1, 2007 to September 21, 2007 (d) $189,946,870 $189,541,595 Putnam Prime Money Market Fund (e) 18,260,857 18,260,858 Total short-term investments (cost $207,802,453) TOTAL INVESTMENTS Total investments (cost $1,150,866,574) (b) FUTURES CONTRACTS OUTSTANDING at 7/31/07 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation Russell 2000 Index Mini (Long) 67 $5,232,700 Sep-07 $(449,193) S&P 500 Index (Long) 2 730,950 Sep-07 (33,433) S&P Mid Cap 400 Index E-Mini (Long) 39 3,355,560 Sep-07 (216,608) Total $(699,234) NOTES (a) Percentages indicated are based on net assets of $ (b) The aggregate identified cost on a tax basis is $1,151,396,489, resulting in gross unrealized appreciation and depreciation of $172,886,586 and $83,001,273, respectively, or net unrealized appreciation of $89,885,313. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at July 31, 2007. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2007, the value of securities loaned amounted to $197,537,734. The fund received cash collateral of $189,541,595 which is pooled with collateral of other Putnam funds into 55 issues of short-term investments. The fund also received high-quality, highly-rated securities of $13,741,980 in non-cash collateral. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $264,132 for the period ended July 31, 2007. During the period ended July 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $39,093,873 and $37,995,570, respectively. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at July 31, 2007. At July 31, 2007, liquid assets totaling $699,234 have been designated as collateral for open futures contracts. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 28, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07237 ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2008 Date of reporting period: July 31, 2007 Item 1. Schedule of Investments: Putnam Mid Cap Value Fund The fund's portfolio 7/31/07 (Unaudited) COMMON STOCKS (97.6%)(a) Shares Value Aerospace and Defense (1.4%) L-3 Communications Holdings, Inc. (S) 139,100 Banking (6.9%) Capitol Federal Financial 267,800 8,762,416 City National Corp. 98,400 6,965,736 Colonial Bancgroup, Inc. (S) 226,300 4,935,603 Comerica, Inc. 96,700 5,092,222 Commerce Bancorp, Inc. (S) 231,300 7,736,985 Cullen/Frost Bankers, Inc. 81,000 4,023,270 First Citizens BancShares, Inc. Class A 71,000 12,757,280 TCF Financial Corp. 218,900 5,382,751 Webster Financial Corp. 251,200 10,917,152 Building Materials (0.6%) Sherwin-Williams Co. (The) (SEG) 88,000 Chemicals (1.4%) Chemtura Corp. 1,340,900 Commercial and Consumer Services (1.0%) URS Corp. (NON) 189,100 Consumer Goods (3.6%) Alberto-Culver Co. 432,195 10,165,226 Clorox Co. 155,800 9,419,668 Newell Rubbermaid, Inc. 565,300 14,952,185 Electric Utilities (4.6%) Ameren Corp. 36,900 1,770,462 American Electric Power Co., Inc. 177,900 7,736,871 Edison International 222,500 11,768,025 Energy East Corp. 64,400 1,629,964 PG&E Corp. 111,700 4,781,877 PPL Corp. 159,000 7,495,260 Progress Energy, Inc. 76,380 3,334,751 Wisconsin Energy Corp. 131,600 5,649,588 Electrical Equipment (1.1%) WESCO International, Inc. (NON) (S) 208,100 Electronics (7.7%) Amphenol Corp. Class A 261,600 8,962,416 Atmel Corp. (NON) 3,594,500 19,374,355 Avnet, Inc. (NON) (S) 207,100 7,844,948 General Cable Corp. (NON) (S) 280,700 22,315,650 Jabil Circuit, Inc. 746,600 16,820,898 Energy (2.7%) National-Oilwell Varco, Inc. (NON) 222,200 Financial (3.2%) Assurant, Inc. (S) 425,900 21,601,648 Nasdaq Stock Market, Inc. (The) (NON) (S) 320,200 9,852,554 Food (0.8%) McCormick & Co., Inc. 228,900 Health Care Services (7.0%) AmerisourceBergen Corp. (S) 316,700 14,919,737 DaVita, Inc. (NON) 132,100 6,993,374 Lincare Holdings, Inc. (NON) 494,000 17,630,860 Omnicare, Inc. (S) 471,730 15,642,567 Pediatrix Medical Group, Inc. (NON) (S) 246,600 13,306,536 Household Furniture and Appliances (3.2%) Whirlpool Corp. 303,500 Insurance (5.0%) Everest Re Group, Ltd. (Barbados) 100,000 9,825,000 Fidelity National Title Group, Inc. Class A 560,500 11,708,845 Phoenix Companies, Inc. (The) (S) 936,500 12,914,335 W.R. Berkley Corp. 482,200 14,186,324 Investment Banking/Brokerage (1.2%) Ameriprise Financial, Inc. 80,200 4,833,654 Waddell & Reed Financial, Inc. Class A 289,300 7,293,253 Machinery (3.1%) Kennametal, Inc. 150,300 11,521,998 Terex Corp. (NON) 210,700 18,172,875 Media (2.3%) Interpublic Group of Companies, Inc. (The) (NON) (S) 2,112,100 Metals (2.8%) Steel Dynamics, Inc. (S) 178,700 7,492,891 United States Steel Corp. 201,800 19,834,922 Natural Gas Utilities (0.7%) National Fuel Gas Co. 157,700 Oil & Gas (5.9%) EOG Resources, Inc. 67,300 4,717,730 Hess Corp. 251,600 15,397,920 Newfield Exploration Co. (NON) 445,300 21,396,665 Questar Corp. (S) 312,400 16,085,476 Power Producers (1.2%) AES Corp. (The) (NON) 574,500 Real Estate (5.0%) Annaly Mortgage Management, Inc. (R) 367,690 5,313,121 BRE Properties (R) (S) 46,700 2,359,751 Colonial Properties Trust (R) (S) 162,600 5,624,334 DiamondRock Hospitality Co. (R) 539,500 9,085,180 General Growth Properties, Inc. (R) (S) 194,200 9,317,716 Health Care Property Investors, Inc. (R) 209,200 5,698,608 Host Marriott Corp. (R) 374,000 7,898,880 SL Green Realty Corp. (R) (S) 23,500 2,853,370 Retail (12.1%) Big Lots, Inc. (NON) 338,400 8,751,024 BJ's Wholesale Club, Inc. (NON) 551,900 18,742,524 OfficeMax, Inc. 715,500 23,525,640 Rite Aid Corp. (NON) (S) 2,987,800 16,462,778 Ross Stores, Inc. 320,800 9,280,744 Sally Beauty Holdings, Inc. (NON) 1,504,495 12,081,095 Supervalu, Inc. 374,500 15,605,415 Timberland Co. (The) Class A (NON) 557,800 13,258,906 Schools (1.9%) Apollo Group, Inc. Class A (NON) 311,100 Shipping (1.4%) Con-way, Inc. 284,180 Software (4.9%) McAfee, Inc. (NON) 883,720 31,690,199 Parametric Technology Corp. (NON) (S) 899,400 15,856,422 Technology Services (1.5%) Computer Sciences Corp. (NON) 259,800 Textiles (2.0%) Jones Apparel Group, Inc. 790,800 Toys (1.4%) Mattel, Inc. 581,500 Total common stocks (cost $827,556,352) SHORT-TERM INVESTMENTS (16.7%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 5.29% to 5.53% and due dates ranging from August 1, 2007 to September 21, 2007 (d) $138,859,444 $138,563,170 Putnam Prime Money Market Fund (e) 23,634,984 23,634,984 Total short-term investments (cost $162,198,154) $162,198,154 TOTAL INVESTMENTS Total investments (cost $989,754,506)(b) $1,111,406,476 FUTURES CONTRACTS OUTSTANDING at 7/31/07 (Unaudited) Number of Expiration Unrealized contracts Value date (depreciation) S&P MidCap 400 (Long) 35 $3,011,400 Sep-07 $(52,970) S&P 500 Index (Long) 10 3,654,750 Sep-07 (83,088) Total $(136,058) NOTES (a) Percentages indicated are based on net assets of $972,537,678 . (b) The aggregate identified cost on a tax basis is $990,139,219, resulting in gross unrealized appreciation and depreciation of $170,507,452 and $49,240,195, respectively, or net unrealized appreciation of $121,267,257. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at July 31, 2007. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2007, the value of securities loaned amounted to $138,382,436. The fund received cash collateral of $138,563,170 which is pooled with collateral of other Putnam funds into 55 issues of short-term investments. The fund also received high-quality, highly-rated securities of $6,245,841 in non-cash collateral. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $408,673 for the period ended July 31, 2007. During the period ended July 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $109,188,228 and $127,423,684, respectively. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at July 31, 2007. At July 31, 2007, liquid assets totaling $133,758 have been designated as collateral for open futures contracts. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 28, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2007
